Dinkelspiel; J.
Plaintiff institutes this suit alleging that his pro-confession is thst of a jraMcts certified public accountant, ana ¿l&wkey;/ — ^that In that oapaoity he was employed by the defendant to do oertain work on its books consisting merely of an audit thereof, for the jHttae year 1930, for the agreed price of $350.00; that he performed his part of the said oontraot by doing the work, whioh he agreed to do, but notwithstanding amicable demand, defendant hs.s refused to pay.
The answer substantially admits plaintiff's employment, but alleges that he was employed to audit their books by the year at a yearly salary of $350.00, and in addition was to give them at least one audit per month or as oftan as called on to do so, but thst plaintiff failed to oomply with this oontraot, henos is not entitled to reoover, and there should be Judgment for defendant.
It would be futile to discuss at any length the evidence in this oase, but only to oall attention to particular portions thereof, plaintiff swears positively to his employment as olaimed in the petition; that he did the work required of him, more than that, he did much more work than he had agreed to do.
There is filed also in oonneotion with this oase, the report of Mr. Derbes the auditor employed by the defendent subsequent to the employment of plaintiff and hie xsfcnx report before us, amongst other things, shows that in a letter addressed to the defendant, April 13th, 1931, Mr. Derbes writes: "As per agreement we have looked over your aooounts and submit herewith statements thereof as reflected on your books." Itemizing statements, unneoessary to repeat here, the report goes on to say: "The above mentioned statements were prepared from the trial balance and financial statement furnished us by your bookkeeper and aoóepted by us without further examination."
Plaintiff testifies that he has been a certified public accountant for many years,and prior thereto had/^aoobuntant *269and we are satisfied from hie testimony ths.t he is an expert in matters appertaining to his profession.
The testimony of the defendant is not at all convincing; smongst other statements made, denying the employment of plaintiff except as alleged by bim in his answer, he was asked by the Court:
Q. You stated you employed Mr. Moses from July, 1930 to July 1931?
A. Yes sir.
Q. Did I understand you to say that you notified him at the end of the year 1930 to come end complete these hooks up to December 31st, 1930? A. Yes sir.
Q. You did that? A. Yes sir.
Q. Then, if you employed him from July £& 1930 whet would, he have to do all the other-months; how would he balance your books if he did not take up the books from January to July 1530? A. He was employed from July 1930.
Q. To July 1931? A, Yes sir.
Q. Whet would he heve to do with your books from ioijc January to July 1920? A. He was to look them over,
Q. He would have to do some work on them? A. 3Esasxs: Ho sir, he decided not to go over them.
Q. How oould he bal&noe your books for the yesr 1930 if he did not oheok the entire books from January 1930? 'A, Because he would take it forgrsnted that the hooks were alright; he was to render me a certified statement.
We gather from the entire record and from the testimony in this case that plaintiff did all that he wes required to do, all that he had agreed to do, end subsequently under prepared his agreement with the defendants,/*Haxsxia the return for the United States Government for income taxes.
The Judge of the lower court hesrd and saw the witnesses, noted their demeanor on the stand, therefore had a bette'r opportunity to judge of the truthfulness than we have. He rendered judgment in fe.vor of plaintiff and we are satisfied this is correct. *270For the. re- 30ns assigned, it is ordered, adjudged and decreed, that the judgment of the Court aquo be and the same is hereby affirmed, costa of both Courts to be paid by defendants.
-Judgment affirmed-